DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 17/033468 filed on 9/25/20. Claims 1-25, 36-41, 48-53, and 56-58 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed.

Information Disclosure Statement
The Information Disclosure Statements received on 1/7/21 and 4/25/22 have been considered.

Specification
        Applicant is reminded of the proper language and format for an abstract of the disclosure.
        The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
        The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
        The abstract of the disclosure is objected to because the abstract contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
          The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
          As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function
          Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
          Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
          Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
          This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: encoder decoder  in claims 1, 2, 10, 11, 14, and 15.
          Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structures are found in p. 89, l. 19-26, p. 21, l. 22-p. 23, l. 6.
          If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 23 is objected to because of the following informalities:  The claim recites “deode” that must read “decode” for correct grammar.  Appropriate correction is required. All dependent claims are objected as having the same deficiencies as the claims they depend from.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15-25, 40, 41, 52, 53, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14, 15, 17, 40, 41, 52, and 53, the phrase "[i.e. …]" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of prosecution, it is interpreted to be not a part of the claims. All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Regarding claim 17, the term “succeeding” renders the claim indefinite because it is unclear what is a succeeding value in what order. As “exceeding” is used in another if condition, it seems that Applicant intended to mean “that is less than.”  See MPEP § 2173.05(d). For the purpose of prosecution, it is interpreted to be “that is less than.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 56-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “data stream” is not one of the four categories. 

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-25 are drawn to a computer program per se. The specification states that “embodiments of the invention can be implemented … in software.” The preambles of the instant claims recite an encoder or a decoder which can be implemented as a software only as indicated by the specification. Software per se is considered non-statutory when not claimed in combination with the computer hardware required to realize their functionalities. As such structure is not present, the claim is drawn to non-statutory subject matter. See MPEP 2106.01.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	1.	Claims 1, 2, 4, 5, 10, 11, 14 - 16, 18, 20, 36 - 41, 48 - 53, and 56 - 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., US 2017/0064336 A1 (hereinafter Zhang).

	As for claim 1, Zhang discloses encoder for encoding ([0027], e.g., encoder and decoder) a picture ([0026], e.g., video) into a data stream ([0056], e.g., bistream), configured to encode ([0027], e.g., encoder and decoder) a transform coefficient block ([0029], e.g., transform block) representing a block of the picture into the data stream ([0056], e.g., bistream) by encoding an absolute value ([0249], e.g., absolute value) of a quantization level ([0056], e.g., quantized transform coefficient) of a currently encoded transform coefficient of the transform coefficient block in a manner binarized ([0060], e.g., binarization) using a binarization which is parameterized using a binarization parameter ([0076], e.g., K), setting of the binarization parameter based on a sum ([0242], e.g., sum_absolute_levelMinus1, note the sum of absolute level portion) of, and/or a number of significant ones among, one or more previously ([0031], e.g., prior) encoded transform coefficients located at positions determined by a local template ([0031], e.g., template) positioned at the currently encoded transform coefficient. 

	As for claim 2, the claim recites a decoder for decoding a picture from a data stream of the encoder of claim 1, and is similarly analyzed.

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 2. In addition, Zhang further discloses the binarization comprises a prefix part ([0083], e.g., quotient code) and a suffix part ([0086], e.g., remainder code) and the binarization parameter ([0076], e.g., K) determines a length ([0083], e.g., quotient code, note that the K determines the length of the prefix) of the prefix part. 

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 2. In addition, Zhang further discloses the binarization parameter is an Exp Golomb order or a Rice parameter ([0076], e.g., K).

	As for claim 10, Zhang discloses encoder for encoding ([0027], e.g., encoder and decoder) a picture ([0026], e.g., video) into a data stream ([0056], e.g., bistream), configured to encode ([0027], e.g., encoder and decoder) the transform coefficient block ([0029], e.g., transform block) representing a block of the picture into the data stream ([0056], e.g., bistream) using a scan pattern ([0097], e.g., scan) which sequentially traverses transform coefficients of the transform coefficient block by encoding an absolute ([0249], e.g., absolute value) value of quantization levels ([0056], e.g., quantized transform coefficient) of the transform coefficients of the transform coefficient block in a manner binarized ([0060], e.g., binarization) using a binarization comprising a first binarization code ([0083], e.g., quotient code) below a cutoff value ([0079], e.g., q and M, note the threshold of q multiplied by M plus 0.5) and a second binarization code ([0086], e.g., remainder code), prefixed ([0083], e.g., quotient code) by a codeword of the first binarization code for the cutoff value ([0079], e.g., q and M, note the threshold of q multiplied by M plus 0.5), above the cutoff value, adaptively varying ([0242], e.g., Rice parameter, note the parameter changes the cutoff value) the cutoff value for the transform coefficients of the transform coefficient block depending ([0242], e.g., Rice parameter and determine a respective value for the respective neighbor) on previously encoded transform coefficients. 

	As for claim 11, the claim recites a decoder for decoding a picture from a data stream of the encoder of claim 10, and is similarly analyzed.

	As for claim 14, Zhang discloses encoder for encoding a picture ([0026], e.g., video) into a data stream ([0056], e.g., bistream), configured to encode ([0027], e.g., encoder and decoder) a transform coefficient block ([0029], e.g., transform block) representing a block of the picture into the data stream ([0056], e.g., bistream) by encoding an absolute value ([0249], e.g., absolute value) of a quantization level ([0056], e.g., quantized transform coefficient) of the transform coefficients of the transform coefficient block in a manner binarized ([0060], e.g., binarization) using a binarization comprising a first binarization code ([0083], e.g., quotient code) below a cutoff value ([0079], e.g., q and M, note the threshold of q multiplied by M plus 0.5) [i.e. for absolute values below the cutoff value] and a second binarization code ([0086], e.g., remainder code), prefixed by a codeword of the first binarization code for the cutoff value, above the cutoff value, setting the cutoff value depending on one or more of a size of the block, a color component of the block,  a prediction mode underlying a prediction signal a prediction residual 10of which the block represents, a transformation ([0029], e.g., transform and [0031], e.g., coefficient) underlying the transform coefficient block, a quantization parameter ([0056], e.g., quantized) used to quantize the transform coefficient block, a measure of an energy of previously encoded transform coefficients, and an evaluation of previously encoded transform coefficients. 

	As for claim 15, the claim recites a decoder for decoding a picture from a data stream of the encoder of claim 14, and is similarly analyzed.

	As for claim 16, most of limitations of this claim have been noted in the rejection of Claim 15. In addition, Zhang further discloses the previously decoded transform coefficients used for the evaluation are  located at positions determined by a local template ([0031], e.g., template) positioned at a currently decoded transform coefficient or located at positions within a partition of the transform coefficient block offset to a current partition the currently decoded transform coefficient is located in and preceding the current 15partition according to a coding order used for decoding the absolute value of the quantization level of the transform coefficients of the transform coefficient block defined by traversing the transform coefficients of the transform coefficient block along a scan pattern in a predetermined direction. 

	As for claim 18, most of limitations of this claim have been noted in the rejection of Claim 15. In addition, Zhang further discloses configured to Adaptively vary ([0242], e.g., Rice parameter and determine a respective value for the respective neighbor) the cutoff value for the currently encoded transform coefficient based on a sum ([0242], e.g., sum_absolute_levelMinus1, note the sum of absolute level portion) of, and/or a number of significant ones among, one or more previously ([0031], e.g., prior) encoded transform coefficients located at positions determined by the local template ([0031], e.g., template) positioned at the currently decoded transform coefficient. 

	As for claim 20, most of limitations of this claim have been noted in the rejection of Claim 15. In addition, Zhang further discloses configured to adaptively vary the cutoff value in a manner comprising setting the cutoff value to zero ([0122], e.g., K is set to 0) so that first binarization exists if a measure of an energy of previously decoded transform coefficients increases a certain threshold. 

	As for claim 36, the claim recites a method for encoding a picture into a data stream of the encoder of claim 1, and is similarly analyzed.

	As for claim 37, the claim recites a method for decoding a picture from a data stream of the encoder of claim 2, and is similarly analyzed.

	As for claim 38, the claim recites a method for encoding a picture into a data stream of the encoder of claim 10, and is similarly analyzed.

	As for claim 39, the claim recites a method for decoding a picture from a data stream of the encoder of claim 11, and is similarly analyzed.

	As for claim 40, the claim recites a method for encoding a picture into a data stream of the encoder of claim 14, and is similarly analyzed.

	As for claim 41, the claim recites a method for decoding a picture from a data stream of the encoder of claim 40, and is similarly analyzed.

	As for claim 48, the claim recites a non-transitory digital storage medium having a computer program stored thereon  of the encoder of claim 1, and is similarly analyzed.

	As for claim 49, the claim recites a non-transitory digital storage medium having a computer program stored thereon of the encoder of claim 2, and is similarly analyzed.

	As for claim 50, the claim recites a non-transitory digital storage medium having a computer program stored thereon of the encoder of claim 10, and is similarly analyzed.

	As for claim 51, the claim recites a non-transitory digital storage medium having a computer program stored thereon of the encoder of claim 50, and is similarly analyzed.

	As for claim 52, the claim recites a non-transitory digital storage medium having a computer program stored thereon of the encoder of claim 15, and is similarly analyzed.

	As for claim 53, the claim recites a non-transitory digital storage medium having a computer program stored thereon of the encoder of claim 52, and is similarly analyzed.

	As for claim 56, the claim recites a data stream acquirable by the method of claim 36 of the encoder of claim 36, and is similarly analyzed.

	As for claim 57, the claim recites a data stream acquirable by the method of claim 38  of the encoder of claim 38, and is similarly analyzed.

	As for claim 58, the claim recites a data stream acquirable by the method of claim 40 of the encoder of claim 40, and is similarly analyzed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	2.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Joshi et al., US 2016/0094852 A1 (hereinafter Joshi).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 2. 
	Zhang does not explicitly disclose decode a first part of the binarization using context-adaptive entropy decoding, and decode a second part of the binarization using an equi-probability bypass mode, wherein the second part of the binarization comprises a prefix part and a suffix part. 
	However, Joshi teaches decode a first part of the binarization using context-adaptive entropy decoding ([0141], e.g., context-coded), and decode a second part of the binarization using an equi-probability bypass mode ([0141], e.g., bypass coded), wherein the second part of the binarization comprises a prefix part ([0141], e.g., prefix) and a suffix part ([0141], e.g., suffix).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Zhang and Joshi before him/her to modify the coefficient level coding in video coding of Zhang with the teaching of explicit signaling of escape sample positions in palette coding mode for video coding of Joshi with a motivation to increase performance of the system by using bypass mode having increased performance.
	In addition, Zhang further discloses the binarization parameter determines a length ([0083], e.g., quotient code, note that the K determines the length of the prefix) of the prefix part. 

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 2. 
	Zhang does not explicitly disclose configured to decode a first part of the binarization using context-adaptive entropy decoding, and decode a second part of the binarization using an equi-probability bypass mode. 
	However, Joshi teaches configured to decode a first part of the binarization using context-adaptive entropy decoding ([0141], e.g., context-coded), and decode a second part of the binarization using an equi-probability bypass mode ([0141], e.g., bypass coded).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Zhang and Joshi before him/her to modify the coefficient level coding in video coding of Zhang with the teaching of explicit signaling of escape sample positions in palette coding mode for video coding of Joshi with a motivation to increase performance of the system by using bypass mode having increased performance.
	In addition, Zhang further discloses entropy decode ([0063], e.g., regular CABAC) bins of the first part of the binarization for quantization levels of transform coefficients of the transform coefficient block sequentially ([0063], e.g., code only a single bin in a cycle) in one or more passes; wherein, the second part of the binarization comprises a prefix part ([0083], e.g., quotient code) and a suffix part ([0086], e.g., remainder code) and the binarization parameter determines a length ([0083], e.g., quotient code, note that the K determines the length of the prefix) of the prefix part, determine the binarization parameter based on a sum ([0242], e.g., sum_absolute_levelMinus1, note the sum of absolute level portion) over an absolute value ([0249], e.g., absolute value) of a coefficient level ([0056], e.g., quantized transform coefficient) of the one or more previously ([0031], e.g., prior) decoded transform coefficients located at the positions determined by the local template ([0031], e.g., template) positioned at the currently decoded transform coefficient. 

	3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sabo, US 2010/0040136 A1 (hereinafter Sabo).

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 2. 
	Zhang does not explicitly disclose configured to set the binarization parameter by mapping the sum of absolute values of quantization levels of the one or more previously encoded transform coefficients using a look-up table onto the binarization parameter. 
	However, Sabo teaches configured to set the binarization parameter by mapping the sum of absolute values of quantization levels of the one or more previously encoded transform coefficients using a look-up table onto the binarization parameter ([0032], e.g., implementing of a processes in hardware using an updateable lookup table may be used for any other binarization processes).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Zhang and Sabo before him/her to modify the coefficient level coding in video coding of Zhang with the teaching of method for performing binarization using a lookup table of Sabo with a motivation to increase performance by using lookup table that reduces computation time.

	4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Joshi, and further in view of Subarutsuheiko et al., JP 4295356 (hereinafter Subarutsuheiko).

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 2. 
	Zhang does not explicitly disclose configured to decode a first part of the binarization using context-adaptive entropy encoding, and decode a second part of the binarization using an equi-probability bypass mode. 
	However, Joshi teaches configured to decode a first part of the binarization using context-adaptive entropy encoding ([0141], e.g., context-coded), and decode a second part of the binarization using an equi-probability bypass mode ([0141], e.g., bypass coded).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Zhang and Joshi before him/her to modify the coefficient level coding in video coding of Zhang with the teaching of explicit signaling of escape sample positions in palette coding mode for video coding of Joshi with a motivation to increase performance of the system by using bypass mode having increased performance.
	In addition, Zhang further discloses entropy decode ([0063], e.g., regular CABAC) bins of the first part of the binarization for quantization levels of transform coefficients of the transform coefficient block sequentially ([0063], e.g., code only a single bin in a cycle) in one or more passes; wherein the second part of the binarization comprises a prefix part ([0083], e.g., quotient code) and a suffix part ([0086], e.g., remainder code) and the binarization parameter determines a length ([0083], e.g., quotient code, note that the K determines the length of the prefix) of the prefix part, determine the binarization parameter based on the significant ones among the one or more previously ([0031], e.g., prior) decoded transform coefficients located at the positions determined by the local template ([0031], e.g., template) positioned at the currently decoded transform coefficient. 
	Zhang as modified by Joshi does not explicitly teach determine the binarization parameter based on the number of significant ones. 
	However, Subarutsuheiko teaches determine the binarization parameter based on the number of significant ones ([0041], e.g., context number is therefore determined by the number of coefficients).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Zhang, Joshi, and Subarutsuheiko before him/her to modify the coefficient level coding in video coding of Zhang with the teaching of method and apparatus for encoding transform coefficients in image and/or video encoder and decoder and corresponding computer program and corresponding computer readable storage medium of Subarutsuheiko with a motivation to increase coding efficiency by taking advantage of the different coding characteristics for different number of significant coefficients.

	5.	Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sung, US 2016/0044339 A1 (hereinafter Sung).

	As for claim 21, most of limitations of this claim have been noted in the rejection of Claim 15. In addition, Zhang further discloses the transform coefficient block is partitioned into partitions ([0097], e.g., non-overlapped coefficient groups (CGs)), wherein the decoder is configured to decode ([0027], e.g., encoder and decoder) bins of the binarization ([0060], e.g., binarization) of the absolute value ([0249], e.g., absolute value) of the quantization level ([0056], e.g., quantized transform coefficient) of the transform coefficients of the transform coefficient block ([0029], e.g., transform block) sequentially ([0063], e.g., code only a single bin in a cycle) in passes along, in each pass, a coding order, which traverses, for each partition, all transform coefficients consecutively without any transform coefficient of any other partition therebetween ([0097], e.g., scan and Fig. 3), wherein the decoder is configured to decode the bins of the first binarization code using context-adaptive entropy decoding ([0063], e.g., regular CABAC), and decode the bins of the second binarization code using an equi-probability bypass mode ([0063], e.g., bypass),  wherein the decoder is configured to set the cutoff value depending ([0242], e.g., Rice parameter and determine a respective value for the respective neighbor) on the measure of the energy of the previously decoded transform coefficients within a partition in which a currently decoded transform co-efficient is located. 
	Zhang does not explicitly disclose the decoder is configured to decode bins of the first binarization code prior to bins of the second binarization code. 
	However, Sung teaches the decoder is configured to decode bins of the first binarization code prior ([0027], e.g., decoding one or more prefixes prior to beginning decoding of the suffixes) to bins of the second binarization code. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Zhang and Sung before him/her to modify the coefficient level coding in video coding of Zhang with the teaching of system and method for reordering of prefixes and suffixes in variable length coding to increase throughput of Sung with a motivation to obtain more efficient decoding process since the suffixes can be decoded in parallel and can increase throughput as taught by Sung ([0027]).

	As for claim 23, most of limitations of this claim have been noted in the rejection of Claim 15. In addition, Zhang further discloses the decoder is configured to deode ([0027], e.g., encoder and decoder) bins of the binarization ([0060], e.g., binarization) of the absolute value ([0249], e.g., absolute value) of the quantization level ([0056], e.g., quantized transform coefficient) of the transform coefficients of the transform coefficient block ([0029], e.g., transform block) sequentially ([0063], e.g., code only a single bin in a cycle) in passes, wherein the decoder is configured to decode the bins of the first binarization code using context-adaptive entropy decoding ([0063], e.g., regular CABAC), and decode the bins of the second binarization code using an equi-probability bypass mode ([0063], e.g., bypass), wherein the decoder is configured to set the cutoff value depending ([0242], e.g., Rice parameter and determine a respective value for the respective neighbor) on the measure of the energy of the previously decoded transform coefficients within the transform coefficient block. 
	Zhang does not explicitly disclose the decoder is configured to decode bins of the first binarization code prior to bins of the second binarization code. 
	However, Sung teaches the decoder is configured to decode bins of the first binarization code prior ([0027], e.g., decoding one or more prefixes prior to beginning decoding of the suffixes) to bins of the second binarization code. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Zhang and Sung before him/her to modify the coefficient level coding in video coding of Zhang with the teaching of system and method for reordering of prefixes and suffixes in variable length coding to increase throughput of Sung with a motivation to obtain more efficient decoding process since the suffixes can be decoded in parallel and can increase throughput as taught by Sung ([0027]).

Allowable Subject Matter
Claims 9, 12, 13, 19, 22, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome other rejections and/or objections.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2013/0195199 A1 discloses residual quad tree (rqt) coding for video coding.
        2.    US 2020/0045345 A1 discloses method and device for encoding/decoding image.
        3.    US 20170064336 A1 discloses coefficient level coding in video coding.

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485